Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figure 3 in the reply filed on 1/19/2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature identified by the office is not supported by Yang because some elements from the claimed invention are not disclosed in Yang.
This is not found persuasive because one can always find elements in the claimed invention which are not disclosed in the reference which is applied to lack of unity of invention in a restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first test electrode, the second test electrode, the display panel comprises thin film transistor and the storage capacitor, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

The claimed limitation of “a gate insulating layer disposed between the first metal layer and the second metal layer”, as recited in claims 1 and 21, is unclear as to how a gate insulating layer can be disposed between the first metal layer and the second metal layer since the first metal layer and the second metal layer are not present as they were patterned to form the first electrode and the second electrode, respectively.
The claimed limitation of “wherein the electrostatic test electrode comprises a first test electrode and a second test electrode”, as recited in claims 1 and 21, is unclear as to how one electrode can comprise two separate electrodes. 
The claimed limitation of “the first test electrode” and “the second test electrode”, as recited in claim 2, is unclear as to how the first test electrode and the second test electrode are still present since they were previously patterned to form the first electrode and the second electrode.
The claimed limitation of “the first metal layer is further patterned”, as recited in claims 3, 5, 22 and 24, is unclear as to how the first metal layer is still present since it was previously patterned to form the first electrode. 
The claimed limitation of “the second metal layer is further patterned”, as recited in claims 4 and 23, is unclear as to how the second metal layer is still present since it was previously patterned to form the second electrode.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 21-26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (2018/0076102) in view of Li et al. (6,765,827). Regarding claims 1 and 21, Ka et al. teach in figure 13 and related text a display panel, comprising: 
a substrate 211; 
a first layer, wherein the first layer is patterned to form a first electrode (gate 255); 

a gate insulating layer 240 disposed between the first metal layer and the second metal layer, 
wherein the gate insulating layer 240 defines a slope region inclined relative to the substrate and an intermediate region parallel to the substrate; 
an insulating layer 260, wherein the insulating laver 260 is disposed on the slope region of the gate insulating laver; 
a test circuit layer (pixel layer 311) electrically connected to the second electrode and covering the insulating layer 260, 
wherein a connection region is disposed in a projection area of the second electrode on the substrate; and 
an electrostatic test electrode, wherein the electrostatic test electrode comprises a first test electrode DC_GATE and a second test electrode DC_B (see figure 11 and paragraph [0070]), the first test electrode is electrically connected to the first electrode, and the second test electrode is electrically connected to the test circuit layer.

Ka et al. do not explicitly state that the electrostatic test electrode comprises a first test electrode and a second test electrode, wherein the first test electrode is electrically connected to the first electrode and the second test electrode is electrically connected to the test circuit layer, and do not explicitly state that the first and second layers comprise metal.
Ka et al. and Li et al. are analogous art because they are directed to test units of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ka et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a first test electrode and a second test electrode, wherein the first test electrode is electrically connected to the first electrode and the second test electrode is electrically connected to the test circuit layer, as taught by Li et al., and to form the first and second layers of metal, in Ka et al.’s device, in order to be able to provide better quality device by testing the reliability of the device and in order to improve the conductivity of the device by using conventional conductive material, respectively. 

Regarding claim 2, Ka et al. teach in figure 13 and related text that the first metal layer 255  is formed on the substrate 211, and the gate insulating layer 240 is formed on a side of the first metal layer away from the substrate, and the second metal layer is formed on a side of the gate insulating layer away from the first metal layer, and the insulating layer 260 is formed on a side of the second metal layer away from the gate 

Regarding claims 3 and 22, Ka et al. teach in figure 13 and related text that the display panel comprises a low temperature polycrystalline silicon thin film transistor, and the first metal layer is further patterned to form a gate of the low temperature polycrystalline silicon thin film transistor.

Regarding claims 4 and 23, Ka et al. teach in figure 13 and related text that the display panel comprises an oxide thin film transistor. and the second metal layer is further patterned to form a gate of the oxide thin film transistor.  

Regarding claims 5 and 24, Ka et al. teach in figure 13 and related text that the display panel comprises a storage capacitor 80, and the first metal layer is patterned to form a first plate of the storage capacitor, and the second metal layer is patterned to form a second plate of the storage capacitor.  In the combined device the first and second plates comprise first and second metal plates. 

Regarding claims 6 and 25, Ka et al. teach in figure 13 and related text that the insulating layer is a passivation layer.



Regarding claim 8, Ka et al. teach in figure 13 and related text that the display panel is a liquid crystal display panel, and the test circuit layer is a pixel electrode of the liquid crystal display panel.

Regarding claim 9, Ka et al. teach in figure 13 and related text that the display panel is an organic light emitting diode (OLED) display panel, and the test circuit layer is a common electrode of the OLED display panel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-D are cited as being related to test devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
3/14/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800